tax_exempt_and_government_entities_division release number release date uil code department of the treasury internal_revenue_service date date employer_identification_number person to contact id number contact numbers voice fax certified mail - return receipt requested dear in a determination_letter dated august 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective july 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on january 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you have filed taxable returns on forms 1120-pc u s property and casualty insurance_company income_tax return for the years ended december 20xx 20xx with us appropriate service_center indicated in the instructions for the return for future periods you are required to file form 1120-pc with the you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate_service if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely renee b wells acting director eo examinations department of the treasury internal_revenue_service tax exempt and government entities january division ‘ taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary we have also enclosed publication exempt_organization appeal procedures for unagreed issues and publication the examination process publications include information on your rights as a taxpayer including administrative appeal procedures within the internal_revenue_service these if you request a conference with appeals we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference the appeals_office will advise you of its final_decision if you elect not to request appeals consideration but instead accept our findings please sign and return the enclosed form 6018-a consent to proposed adverse action we will then send you a final letter modifying or revoking your exempt status under sec_501 if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and send a final letter advising of our determination in either situation outlined in the paragraph above execution of form 6018-a or failure to respond within days you are required to file federal_income_tax returns for the tax period s shown above for all years still open under the statute_of_limitations and for all later years file the federal tax_return for the tax period s shown above with this agent within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely vicki l hansen vicki l hansen acting director eo examinations enclosures publication publication form 6018-a report of examination envelope form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended june 20xx issue sec_1 does qualify for tax exempt status under internal_revenue_code irc sec_501 for the years beginning july 20xx if status for years beginning july 20xx what are the tax consequences does not qualify for tax exempt if the tax exempt status is revoked how will it affect future years facts state of and all applicable rules of the department of insurance of the state of on june 19xx it was formed in accordance with was formed as a_trust in the counties for the sole purpose of providing dated june 19xx states that it was formed in and all applicable rules of the the organization operates on a mutual basis there are no shareholders of the organization the declaration of accordance with department of insurance of the state of excessive insurance coverage to qualified physicians in its purpose since inception has been to provide excess malpractice insurance coverage to qualified physicians in who are members in good standing of the page -1- application form_1024 application_for recognition of exemption under sec_501 a was filed by the organization requesting tax exempt status as a mutual_insurance_company or association other than life or marine under sec_501 in its application form it stated the following information mentioned in the trust and that assessments may be made state that there will be three trustees members are the and who are members in good standing the bylaws of qualified department of the treasury - internal_revenue_service form 886-a cev form_886 a name of taxpayer explanation of items _ department of the treasury - internal_revenue_service schedule no or exhibit year period ended june 20xx e the trust is formed in accordance with and all applicable rules of the department of insurance of the state of the sole purpose of providing excess insurance coverage to qualified who are members in good standing of the membership limited to who are existing members of the trust shall satisfy all valid judgments for arising from incidences reported within a of against in the in excess based on the information provided in the application form the organization was issued a determination_letter dated august 19xx granting tax exempt status under sec_501 there is only one type of policy is used the policy provides excess to the members the policies provide aggregate witha policies outstanding per occurrence and deductible at the end of june 20xx there were annual and the percentage of has been filing its forms year end the following is a ceded during the year ending june 20xx has not been involved in any reinsurance contracts no premiums were ona breakdown of the gross_receipts received by gross premiums to gross_receipts for the year ending june 20xx page -2- department of the treasury - internal_revenue_service form 886-a cev form_886 a name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended june 20xx premiums written 20xx total premiums interest_income total gross_receipts capital_gains percentage- gross premium reinsurance income to gross_receipts an election under sec_831 has never been filed as of the writing of this report there has never been a filing of the election either with the filing of the forms or separately is not involved in any court ordered liquidation form 886-a rev department of the treasury - internal_revenue_service page -3- form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended june 20xx law and analysi sec_1 does status under internal_revenue_code irc sec_501 for the years beginning july 20xx qualify for tax exempt internal_revenue_code sec_501 exempts from federal_income_tax insurance_companies as defined in sec_816 other than life including interinsurers and reciprocal underwriters if- i i the gross_receipts for the taxable_year do not exceed dollar_figure and il more than percent of such gross_receipts consist of premiums or ii in the case of a mutual insurance company- i the gross_receipts of which for the taxable_year do not exceed dollar_figure and il more than percent of such gross_receipts consist of premiums clause ii shall not apply to a company if any employee of the company or a member of the employee's family as defined in sec_2032 is an employee of another company exempt from taxation by reason of this paragraph or would be so exempt but for this sentence sec clarification of exemption from tax for small property and casualty insurance_companies of the pension funding equity act of p l amended sec_501 to change the definition of small property and casualty insurance_companies insurance_companies other than life_insurance_companies exempt from income taxes to a company whose gross_receipts for the taxable_year do not exceed dollar_figure and over half such gross_receipts consist of premiums currently whose net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure or a mutual_insurance_company a whose gross_receipts for the taxable_year do not exceed dollar_figure and more than percent of which consist of premiums and b none of whose employees or member of the employee’s family is an employee of another company exempt from tax under sec_501 these changes were applicable after date notice_2006_42 irb provides guidance as to the meaning of gross_receipts for purposes of sec_501 of the internal_revenue_code this notice advises taxpayers that the service will include amounts received from the following sources during the taxable_year in gross_receipts for purposes of sec_501 form 886-a crev department of the treasury - internal_revenue_service page -4- form sec_86a department of the treasury - internal revenuc service explanation of items name of taxpayer schedule no or exhibit year period ended june 20xx a premiums including deposits and assessments without reduction for return_premiums or premiums_paid for reinsurance b items described in sec_834 gross_investment_income of a non-life insurance_company and c other items that are properly included in the taxpayer’s gross_income under subchapter_b of chapter subtitle a of the code thus gross_receipts include both tax-free interest and the gain but not the entire amount_realized from the sale_or_exchange of capital assets because those items are described in sec_834 gross_receipts do not however include amounts other than premium income or gross_investment_income unless those amounts are otherwise included in gross_income accordingly the term gross_receipts does not include contributions to capital excluded from gross_income under sec_118 or salvage or reinsurance recovered accounted for as offsets to losses_incurred under sec_832 sec_834 of the internal_revenue_code includes under gross_receipts the gains from the sale or exchanges of capital assets to the extent provided in subchapter_p sec_1201 and following relating to capital_gains_and_losses sec_834 of the internal_revenue_code allows a deduction for capital losses to the extent provided in subchapter_p sec_1201 and following plus losses from capital assets sold or exchanged in order to obtain funds to meet abnormal insurance losses and to provide for the payment of dividends_and_similar_distributions to policyholders based on the changes in the limitations under sec_501 and the operation of during the year ending june 20xx it was determined by the chart above that did not qualify for tax exempt status for years beginning july 20xx was able to meet the gross_receipts limitation of dollar_figure was not able to meet the percentage of premiums to gross_receipts requirement of greater than however as a non-stock company mutual requirement of greater than premiums to gross_receipts receipts limitation of dollar_figure did not meet either the or the gross to be qualified under sec_501 either under sec_501 or a ii requirements under either section of the code had to meet all requirements did not meet the section e of the pension funding act of p l provides the effective date of the new requirements for exemption under sec_501 it states form 886-acrev department of the treasury - internal_revenue_service page -5- form_8 a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended june 20xx effective date- in general- except as provided in paragraph the amendments made by this section shall apply to taxable years beginning after date transition rule for companies in receivership or liquidation- in the case of a company or association which-- a for the taxable_year which includes date meets the requirements of sec_501 of the internal_revenue_code_of_1986 as in effect for the last taxable_year beginning before date and b on date is in a receivership liquidation or similar proceeding under the supervision of a state court the amendments made by this section shall apply to taxable years beginning after the earlier of the date such proceeding ends or date beginning july 20xx therefore section e does not apply to this organization was not involved in a court ordered liquidation for years does not qualify for tax did not qualify for tax exempt status under irc section sec_831 discusses tax on insurance_companies other than life_insurance_companies since c for years beginning july 20xx if exempt status for years ending july 20xx what are the tax consequences page -6- sec_831 provides an alternative_tax for certain small companies it states in sec_831 that in general in lieu of the tax otherwise applicable under subsection a there is hereby imposed for each taxable_year on the income of every insurance_company to which this subsection applies a tax computed by multiplying the taxable sec_831 states as a general_rule taxes computed as provided in sec_11 shall be imposed for each taxable_year on the taxable_income of every insurance_company other than a life_insurance_company department of the treasury - internal_revenue_service was required to file forms form 886-a rev _ form 886a name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended june 20xx investment_income of such company for such taxable_year by the rates provided in sec_11 sec_831 discusses the companies to which this subsection applies a in general this subsection shall apply to every insurance_company other than life including interinsurers and reciprocal underwriters if- i ii the net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure and such company elects the application of this subsection for such taxable_year the election under clause ii shall apply to the taxable_year for which made and for all subsequent taxable years for which the requirements of clause are met such election once made may be revoked only with the consent of the secretary regulations regs a discusses the time for making elections under i it states in general that except as otherwise provided in this section the elections described in paragraph a of this section must be made by the later of- a the due_date taking into account any extensions of time to file obtained by the taxpayer of the tax_return for the first taxable_year for which the election is effective or b date in which case the election generally must be made by amended_return regs a mentioned above includes sec_831 regs a describes the manner of making elections it states except otherwise provided in this section the elections described in paragraph a of this section must be made by attaching a statement to the tax_return for the first taxable_year for which the election is to be effective based on the code and regulation sections above the relief under b for the year under examination and for any future year until they decide to file the election the election has never been filed either with the form or separately year the election is filed and all subsequent years the election can not be made retroactive any election filed now or in the future would only be effective for the is not entitled to if the tax exempt status is revoked how will it affect future years form 886-a rev department of the treasury - internal_revenue_service page -7- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended june 20xx the tax exempt status is being revoked for the years beginning july 20xx form is required for each year in future years it may be allowed to file the form declared entity otherwise form meets the requirements under sec_501 for each year they qualify as a self- would be required if has been filing its forms onajune year end since was and still is an insurance_company it has been required to file its tax returns on a calendar_year basis sec_843 therefore forms filed on a calendar_year basis beginning january 20xx required to be filed must be is liable for forms for years taxpayer’s position unknown at the time of this writing summary would be required to be filed on a calendar_year basis it is the governments position based on the above facts law and analysis that the tax for the years beginning july 20xx exemption status of should be revoked based on not meeting the qualifications for exemption under sec_501 forms without the relief under sec_831 being applied page -8- department of the treasury - internal_revenue_service form 886-a rev
